DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims were filed on 6/3/2022. These claims are under consideration in this Office action.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that a burden does not exist for the search and consideration of all the claims. The traversal is further on the grounds that public interest and compact prosecution would be served by examining all the claims.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.

Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2022.

Specification
The disclosure is objected to because of the following informalities: 
the word “pyrrolidine” is incorrectly spelled as “pyrollidine”;

the chemical equation in paragraph 373 appears to have a typographical error as a square is included as part of the equation; and

in paragraphs 378 and 379 Figures 22 and 24 are described as having color but the figures are executed in black and white.

Appropriate correction is required.

The abstract of the disclosure is objected to because it does not describe the disclosed invention as presently claims.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: the word “pyrrolidine” is incorrectly spelled as “pyrollidine”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the claims include the terms “SpC2”, “SpC3”, “dSp”, “SpC12”, “SpC6” and “Sp18”. The claims do not define the structural features of these elements. The instant specification does not describe or provide a limiting definition of the terms. A search of patent literature and web-based tools indicates that the terms are not art recognized terminology. The metes and bounds of the claim are not clearly defined because is unclear what is encompassed by these elements.
Claims 2, 3 and 6 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites a “main-chain oligonucleotide” of a “1-mer”. The term “oligonucleotide” and “1-mer” are incompatible as an “oligonucleotide” is an art recognized term. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Regarding claims 2 and 3, the claims put forth a result that is observed when the claimed compound it used with a nanopore. It is unclear what additional structural features, if any, are required by the compound in order to achieve the recited result. It is unclear if the described result is a function of the type of nanopore that is used. If so, the result is dependent on an element that is not required as a structural feature of the claimed compound.
Regarding claim 6, the claim puts forth a result that is observed when the claimed compound it used with or pulled into a nanopore. It is unclear what additional structural features, if any, are required by the compound in order to achieve the recited result. It is unclear if the described result is a function of the type of nanopore that is used. If so, the result is dependent on an element that is not required as a structural feature of the claimed compound.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 encompasses an embodiment in which R1 is on the 5’ side of the bulky structure and in which R2 is on the 3’ side of the bulky structure. Claim 1 from which claim 6 depends requires R1 to be on the 3’ side of the bulky structure and R2 to be on the 5’ side of the bulky structure. Thus, claim 6 encompasses embodiments excluded from claim 1 and thus fails to further limit claim 1 in this respect.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 5 is/are rejected under 335 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis (WO 2014/074727 A1).
Regarding claims 1 and 5, Davis teaches a compound depicted in Fig. 31. The compound includes a portion “N” between elements 3135 and 3115. The compound includes an R1 that is a carbon chain at 3115. The compound includes a bulky structure made up of element 3120 that base pairs with element 3110 when not aligned with element 3115. The compound includes a tail of repeating subunits of thymine/dTmp (para. 317). The tail of repeating thymine having a length, for example of 10, encompasses both a R2 region of 1-9 dTmp with the rest of the tail being a region N made up of 1-6 nucleic acids.
To the extent that Davis may not teach a single embodiment having the elements of the claimed product, Davis teaches all the elements required by the claim and as a whole renders obvious the product of claims 1 and 5.
Regarding claims 2-3, the claim further describes the hinged gate compound based on its functional properties when it is pulled into a nanopore. As noted above, it is unclear what further structural features this language requires in order to obtain the recited functional property.
Claims 2 and 3 are anticipated or rendered obvious by Davis because it teaches and/or suggests all the structural features required by claim the claims. 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634